As filed with the Securities and Exchange Commission on September 20, 2007. Registration No. 333-133166 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICA FIRST APARTMENT INVESTORS, INC. (Exact name of registrant as specified in its charter) Maryland 47-0858301 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1004 Farnam Street, Suite 100 Omaha, Nebraska 68102 (Address of Principal Executive Offices) (Zip Code) Copy to: Michael F. Streicker Sentinel White Plains LLC (as successor by merger to America First Apartment Investors, Inc.) c/o Sentinel Real Estate Corp. 1251 Avenue of the Americas, 36th Floor New York, New York 10020 (212) 408-5023 (Name, address and telephone number, including area code, of agent for service) Mark Schonberger, Esq. Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street New York, New York 10022 (212) 318-6859 Termination of Registration This Post-Effective Amendment No. 1 (this “Post-Effective Amendment”) relates to the Registration Statement on Form S–3 (Registration No. 333-133166) (the “Registration Statement”) of America First Apartment Investors, Inc. (the “Company”). On June 22, 2007, Sentinel Omaha LLC, a Delaware limited liability company (“Parent”), Sentinel White Plains LLC, a Delaware limited liability company and a wholly-owned subsidiary of Parent (“Subsidiary”), and the Company entered into an Agreement and Plan of Merger, pursuant to which the Company merged with and into Subsidiary (the “Merger”), with Subsidiary surviving the Merger.The Merger became effective on September 18, 2007 upon filing of the Certificate of Merger with the Secretary of State of the State of Delaware and the Articles of Merger with the Secretary of State of the State of Maryland. In connection with the Merger, the Company hereby removes from registration all of its securities registered pursuant to the Registration Statement that remain unissued. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and Rule 478 thereunder, Sentinel White Plains LLC has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on this 20th day of September, 2007. SENTINEL WHITE PLAINS LLC (as successor by merger to America First Apartment Investors, Inc.) By: SENTOMA, LLC, its Manager By:/s/ Michael F. Streicker Name:Michael F. Streicker Title:Vice President
